Citation Nr: 0525241	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a 
residual scar from an excision of a lump below the left 
clavicle.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for a higher 
(i.e., compensable) rating for a residual scar from an 
excision of a lump below his left clavicle.  

It appears the veteran is currently incarcerated.  However, 
the duty to assist incarcerated veterans requires that VA 
tailor its assistance to meet the particular circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. 
Brown, 8 Vet. App. 185 (1995).  So, with this in mind, the 
Board remanded this case to the RO in October 2003 
for further development and consideration.

FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran's residual scar, from the excision of a lump 
under his left clavicle, is 5 x .7 centimeters, barely 
visible, on his left superior neck.  The scar runs nearly 
parallel to the inferior aspect of his left mandible.  The 
anterior aspect of the scar is 2.5 centimeters inferior to 
his mandible, and the posterior part of the scar is 
2 centimeters inferior to his mandible.  The scar is 
nontender, nonadherent to the underlying tissue, smooth, and 
stable.  It is neither elevated nor depressed, and it is not 
deep (so superficial).  It is normal in color, without 
evidence of inflammation, edema, or keloid formation.  It 
does not cause a gross distortion of his face or his paired 
features.  There is no evidence of induration or 
inflexibility of the scar, and it does not cause any 
limitation of motion or function.  He can rotate his neck 60 
degrees to the right and 50 degrees to the left.  A VA 
physician who rather recently examined him in October 2004 
indicated the discrepancy in the neck rotation is not 
attributable to the scar.

CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
residual scar from the excision of a lump below the left 
clavicle.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7800 (2001 & 2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law, which 
potentially applies to all claims for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  
Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
his claim.  A March 2004 letter apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

Here, as mentioned, the veteran received VCAA notice in March 
2004, so obviously after the initial adjudication of his 
claim in August 2002.  Consequently, compliance with the 
explicit timing requirements of §5103(a) is seemingly 
impossible without the nullification of that initial RO 
decision.  No matter, though.  In Pelegrini II, the Court 
clarified that, in these type situations, it is (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
appellant's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, 
it is appropriate for the Board to remand the claim to the RO 
for further development and readjudication.  Bear in mind, 
though, this already has occurred in this particular 
instance.

As already alluded to, the Board remanded this case to the RO 
in October 2003 - partly to ensure compliance with the VCAA 
by tying up any loose ends concerning it, and the March 2004 
VCAA letter was issued in response to the Board's remand 
directive.  This, incidentally, was prior to sending the 
veteran the March 2005 supplemental statement of the case 
(SSOC) - when the RO readjudicated his claim based on any 
additional evidence that had been submitted or otherwise 
obtained since the initial rating decision at issue and 
statement of the case (SOC).  This also was before his appeal 
was recertified to the Board for adjudication.  So he already 
has been fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence in response.  Consequently, 


satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.  So any error in the timing of the notice was 
merely harmless and, thus, not prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.).  See also Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92 (July 24, 
1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the March 2004 VCAA letter 
that was provided to the veteran does not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that he was otherwise fully notified of the need to 
give VA any evidence pertaining to the claim.  The March 2004 
VCAA letter requested that he provide or identify any 
evidence supporting his claim.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005) (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
a residual scar, from an excision of a lump under his left 
clavicle, in a November 1998 rating decision.  
A noncompensable (i.e., 0 percent) rating was assigned, 
effective August 1998.

The veteran filed his current claim for an increased rating 
in November 2001.  

The veteran requested in his correspondence that the RO 
consider the results of his September 12, 1998 VA 
examination, noting that it contained the description of 
"Disfiguring facial scars."  In response to the RO's 
inquiry concerning this, the local VA Medical Center (VAMC) 
provided a copy of an appointment schedule confirming he was 
seen at the VAMC on that date.  But all efforts by the RO, 
including on remand, to locate a copy of the examination 
report have been unsuccessful.  And by all indications 
further attempts to obtain this additional evidence would be 
futile.  So it is not forthcoming.

The veteran was afforded a more recent VA examination in 
October 2004, while his case was on remand at the RO.  
According to the report, his claims file was reviewed, as 
were his September 1970, December 1970, and January 1971 
service medical records regarding the surgical excision and 
healing process.  He complained of intermittent tenderness in 
the scar, particularly with shaving, and tightness of the 
left side of his neck on rotation to the right.  He also 
complained of intermittent pain and itching.  He denied 
systemic symptoms, an effect on his health due to the scar, 
or using medication or light treatments for his scar.  He 
reported that his scar did not affect his occupation or his 
recreational activities, and that its affect on his 
activities of daily living was limited to the discomfort when 
shaving.  

Objective physical examination disclosed there was a 5 x .7 
centimeter scar, which was barely visible, on the left 
superior neck.  The scar ran nearly parallel to the inferior 
aspect of the veteran's left mandible.  The anterior aspect 
of the scar was 2.5 centimeters inferior to the mandible, and 
the posterior part of the scar was 2 centimeters inferior to 
the mandible.  The scar was nontender, nonadherent, smooth, 
and stable.  It was neither elevated nor depressed, and it 
was not deep.  It was superficial and normal in color, 
without evidence of inflammation, edema, or keloid formation.  
It did not cause a gross distortion of the veteran's face or 
his paired features.  There was no evidence of induration or 
inflexibility of the scar, and it did not cause any 
limitation of motion or function.  The veteran could rotate 
his neck 60 degrees to the right and 50 degrees to the left.  
The diagnosis was surgical scar of the left superior neck, as 
described.  The VA examiner noted that the discrepancy of the 
veteran's neck rotation "would not be anticipated as being 
caused by the surgical scar, as [he was] able to rotate his 
neck further to the right than to the left."

As the Board indicated when remanding this case to the RO in 
October 2003, the regulations pertaining to the evaluation of 
skin disorders were amended, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (2002).  See also Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).  ("where the law or regulation 
changes after a claim has been filed or reopened but before . 
. . the appeal process has been concluded, the version most 
favorable to the appellant should and . . . will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.").  But see Kuzma v. Secretary of Veterans 
Affairs, 341 F.3d 1327 (Fed. Cir. 2003) (Section 3(a) of the 
VCAA (codified at 38 U.S.C.A. § 5103(a)) does not apply 
retroactively and Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and Holiday v. Principi, 14 Vet. App. 280 (2001) are 
overruled to the extent they conflict with Supreme Court and 
Federal Circuit Court binding authority).

So where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; VAOPGCPREC 
3-2000 (Apr. 10, 2000).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim - if indeed one is more 
favorable than the other.  But for any date prior to August 
30, 2002, the Board cannot apply the revised regulations.  In 
any event, in this particular case, neither set of criteria 
appears to be more favorable to the veteran.

Under the former version of DC 7800, a 0 percent rating is 
assigned for slight disfigurement of the head, face, or neck.  
Whereas a 10 percent rating requires moderate disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

According to the current version of DC 7800, a 0 percent 
rating is warranted when there are no characteristics of 
disfigurement.  Whereas a 10 percent rating requires one 
characteristic of disfigurement of the head, face, or neck.  
The characteristics of disfigurement for purposes of 
evaluation are:  scar of 5 or more inches in length, scar of 
at least one-quarter inch wide, surface contour of the scar 
is elevated or depressed, scar adherent to underlying tissue, 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six inches square, or indurate and inflexible skin in area 
exceeding six inches square.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

In reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture was most consistent with the 
currently assigned 0 percent rating.  Hence, a higher, i.e., 
compensable rating is not warranted.  The objective clinical 
evidence of record shows the veteran's scar is no more than 
slightly disfiguring.  According to the report of his still 
rather recent October 2004 VA examination, the scar is barely 
visible, painless, and not adherent to the underlying tissue, 
ulcerated, or depressed.  There also is no indication it 
causes a marked or unsightly deformity.  Likewise, it is 
relatively small and no different in color or texture than 
the rest of his face.  And it does not cause a 
gross distortion of his face or paired facial features.  
Accordingly, his symptomatology most closely approximates the 
criteria for the currently assigned noncompensable rating 
under the former Diagnostic Code 7800.



The veteran also does not have sufficiently severe symptoms 
to support a compensable rating under the revised standards.  
The objective clinical evidence of record does not show that 
he has even one of the characteristics of disfigurement 
required by the revised 38 C.F.R. § 4.118, Diagnostic Code 
7800.  In this regard, the Board notes that his scar is only 
5 by .7 centimeters in size and does not cause induration or 
inflexibility.  Also, as mentioned, is not adherent to the 
underlying tissue, does not limit his daily functioning, and 
is not abnormal in color or texture.  In fact, his scar is 
well healed, superficial, and asymptomatic - without any 
associated limitation of motion or function, edema, keloid 
formation, inflammation, or tenderness.  As such, he is not 
entitled to a compensable rating under the revised Code 7800, 
either.

The Board also has considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  However, 
there is no indication this case presents such "an 
exceptional and unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There is no evidence 
of marked interference with employment (that is, beyond that 
contemplated by his current schedular rating).  Indeed, even 
the veteran admitted during his recent October 2004 VA 
examination that his scar does not adversely affect his 
occupation as a janitor at the jail where he is incarcerated 
or, for that matter, even his recreational activities.  He 
also acknowledged the scar has only minimal affect on his 
activities of daily living (ADLs) - such as when shaving.  
As well, there is no indication he has had to be frequently 
hospitalized because of the scar or required prolonged 
treatment for it.  So there simply is no basis for referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating, on either 
a schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a compensable rating for the residual scar from 
an excision of a lump below the left clavicle is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


